IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                          United States Court of Appeals
                                                                   Fifth Circuit

                               No. 06-10572                     F I L E D
                             Summary Calendar                   August 30, 2007

                                                            Charles R. Fulbruge III
                                                                    Clerk
JEFFREY HESS

                                           Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                           Respondent-Appellee


                Appeal from the United States District Court
                     for the Northern District of Texas
                           USDC No. 3:97-CV-960


Before WIENER, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Jeffrey Hess, Texas prisoner # 696464, moves for a certificate of
appealability (COA) to appeal the district court's order unfiling his Rule 60(b)
motion for relief from judgment. As Hess is not seeking to appeal from the final
order in a habeas proceeding, Hess does not need a COA. See 28 U.S.C. §
2253(c)(1). A COA is therefore denied as unnecessary. See id.



      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 06-10572

      In 1994, Hess was convicted of aggravated sexual assault of a child. See
Hess v. Cockrell, 281 F.3d 212, 214 (5th Cir. 2002). He was sentenced to 15-
years imprisonment. Id. Hess’s first 28 U.S.C. § 2254 petition challenging his
conviction and sentence was filed in April 1997. See id. In October 1997, that
§ 2254 petition was dismissed as time-barred. See id. In 2002, this court found
that the application of the time-bar was appropriate. Id. at 216. In the Rule
60(b) motion, filed in April 2006 and unfiled by the district court, Hess was
attempting to challenge the October 1997 judgment dismissing his first § 2254
petition as time-barred. Hess’s purported Rule 60(b) motion in a closed case was
"a meaningless, unauthorized motion" with no statutory or legal basis. See, e.g.,
United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). As such, this court lacks
jurisdiction to entertain this appeal. See id.
      In September 2006, this court denied Hess’s third petition for leave to file
a successive 28 U.S.C. § 2254 application and issued a sanctions warning. In re
Jeffrey Hess, No. 06-10718 (5th Cir. Sept. 7, 2006) (unpublished). Because this
appeal was pending prior to imposition of the sanctions warning, we decline to
impose a monetary sanction at this time. However, Hess is again CAUTIONED
that any future frivolous or repetitive filings in this court or in any court subject
to this court's jurisdiction will subject him to sanctions.
      COA DENIED AS UNNECESSARY; APPEAL DISMISSED; SANCTIONS
WARNING ISSUED.




                                         2